3/10/2015                                                                     TDCJ Offender Details

                                                                                                      TOO Home
                                                                                                                 ^,9*5 - O I
                                                                                                                       New Offender Search
        Texas Department of Criminal Justice                                                                      El


   Offender Information Details
     Return to Search list




   SID Number:                                                           04173215

   TDCJ Number:                                                          01694314

   Name:                                                                 FLORES.JOSEPH LEE JR

   Race:                                                                  H

   Gender:                                                               M

   DOB:                                                                   1972-02-14

   Maximum Sentence Date:                                                 LIFE SENTENCE

   Current Facility:                                                      DARRINGTON

   Projected Release Date:                                                LIFE SENTENCE

   Parole Eligibility Date:                                              2036-06-17

   Offender Visitation Eligible:                                         YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                            Offender is not scheduled for release at
                                                                      this time.

   Scheduled Release Type:                                            Will be determined when release date is
                                                                      scheduled.

   Scheduled Release                                                  Will be determined when release date is
   Location:                                                          scheduled.




       Parole Review Information

   Offense History:
   I Offense                                                      Sentence                            Case
http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=04173215                                                           1/2
3/10/2015                                                                      TDCJ Offender Details

        Date                        Offense                            Date           County            No.       Sentence (YY-
                                                                                                                     MM-DD)

                                                                                                        91-2-
     1991-01-20                  BURG VEHICLE                       1998-03-11        VICTORIA                        5-00-00
                                                                                                       14,243-D

     2003-09-22                  POSSCOC<1G                         2003-09-24         HARRIS          962547        210 Days

     2005-05-04                         UUV                         2005-06-06        BRAZORIA          49143         1-00-00

     2005-05-04         THEFT STOLEN PROPERTY                       2005-06-06        BRAZORIA          49137         1-00-00

                      ATT CAPITAL MURDER/PEACE                                          FORT
     2006-06-02                                                     2008-06-24                          44556       9999-99-99
                               OFFICER                                                  BEND

                                                                                        FORT
     2006-06-02                 AGG ROBBERY                         2008-06-24                          44557        60-00-00
                                                                                        BEND

   j 2005-03-19          AGG ROBBERY-DDLY WPN                       2010-12-21         HARRIS          1030811        5-00-00

     2006-06-02          AGG ROBBERY-DDLY WPN                       2010-12-21         HARRIS          1071319        5-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminticb.tdcj.texas.qov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=04173215                                               2/2